NOTICE OF ALLOWANCE
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
3.	Acknowledgement is made to the after non-final amendment received 03/18/2021.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a current path model to predict a plurality of current paths between one active electrode and the return electrode. As for claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a current path model to predict a plurality of current paths between the one active electrode and the return electrode and display at least one predicted current path in the plurality of predicted current paths to identify at-risk locations. As for claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious using a current-path-prediction model to generate a first set of two or more predicted current paths inside the patient’s body between the initial locations of the one active electrode and the return electrode. As for claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious using the current-path-prediction model to generate a 
5.	The closest prior art is regarded as Schwartz et al. (US-2020008550-A1 previously cited) in view of Marshik et al. (US-2020029741-A1 previously cited), Jin et al. (US-20190340793-A1 previously cited), and Liu et al. (US-2021000780-A1 previously cited), all of which teach computer implemented systems for analyzing individual current pathways in the human body between multiple sets of electrodes or individual current pathways between a set of electrodes that can be moved to a new location and a single current pathway may be re-analyzed in said new location, but fail to disclose analyzing multiple current pathways all originating at one active electrode in one location and terminating at one return electrode in one location. Baril et al. (US-20210100613-A1) teaches multiple current paths originating from one electrode in one location, but fails to disclose the current paths terminating at one electrode in one location. 
5.	Claims 1-20 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794